Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senugupta et al. (WO 99/35850).
[Claim 1]
Senugupta teaches a communication terminal (170) comprising circuitry configured to receive images captured by a plurality of image capturing devices (101-103) in a distribution site (Page 3, lines 19-33);
accept designation of a point of interest in the distribution site by a user (Page 5, lines 18-22);
acquire predetermined-area information indicating a predetermined area including the designated point of interest, the predetermined area being included in an image captured by a specific image capturing device selected based on a position of the point of interest and positions of the image capturing devices (Page 6, lines 5-20, Upon receiving the user's selection of point P, at 400, the system determines the coordinates of this point, at 410. The system iterates 420-440 through each camera (I = 1 to N), and compares the coordinates of point P to the polygons associated with each camera, CamPoly (I), at 430. If the point P lies within the polygon associated with a camera, that camera identifier is marked for further processing, at 435. As shown in Figs. 3a, 3b, and 3c, the point P is located within the polygons associated with cameras 102 and 103, but not
camera 104. After comparing the coordinates of point P with each camera's field of view
polygon, the system selects one of the marked cameras, at 450. This selection may be arbitrary
or based upon some algorithm, for example, the camera closest to the coordinates of point P
may be the selected camera. If the point P does not lie within any of the camera's field of view,
an error message may be presented (not shown). Having selected a camera, the direction of the
point P from the location of the camera can be determined, at 460. This direction is the desired
line of sight for the selected camera; the selected camera is adjusted to this line of sight at 470.
Thereafter, the point P will appear in the center of the camera's displayed image in the monitor
150. If the camera is not adjustable, the point P will appear within the camera's displayed); and
display a predetermined-area image based on the acquired predetermined-area information, the predetermined-area image being an image of the predetermined area in the image captured by the specific image capturing device (Page 6, lines 18-28).
[Claim 2]
Senugupta teaches wherein the circuitry displays a map image on a display, the map image being an image indicating the distribution site, and accepts the point of interest in the map image that is displayed (Page 2 lines 6-10, Page 5 lines 18-20, fig. 2).
[Claim 3]
Senugupta teaches wherein the circuitry displays the image captured by the specific image capturing device on a display, and accepts the point of interest in the captured image that is displayed (Page 5 lines 18-23, Page 6 lines 5-28).
[Claim 4]
Senugupta teaches wherein the circuitry acquires a plurality of pieces of predetermined-area information corresponding to the plurality of image capturing devices, and displays a predetermined-area image corresponding to at least one piece of
predetermined-area information among the plurality of pieces of predetermined-area
information that is acquired (Page 3, lines 19-33, Page 5 lines 18-23, fig. 2).
[Claim 5]
Senugupta teaches wherein the circuitry receives position information of the plurality of image capturing devices (Page 4, lines 6-12), the position information being stored in a communication management system (Page 4 lines 6-12), and wherein the communication terminal further selects a specific image capturing device among the plurality of image capturing devices, based on the position of the point of interest and the positions of the plurality of image capturing devices (Page 6 lines 5-28); and generates the predetermined-area information indicating the predetermined area in an image captured by the specific image capturing device (Page 6 lines 5-28).
[Claim 6]
Senugupta teaches wherein the circuitry selects, as the specific image capturing device, an image capturing device closest to the point of interest for each of a plurality of areas of the distribution site, the distribution site being divided into the plurality of areas centered on the position of the point of interest (Page 6 lines 11-19).
[Claim 9]
This is a method claim corresponding to apparatus claim 1 and is analyzed and rejected based upon apparatus claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Senugupta et al. (WO 99/35850) in view of Horiuchi et al. (US PGPUB 20200037000).
[Claim 7]
Senugupta fails to teach wherein the captured image is a spherical image. However Horiuchi teaches a spherical image. Therefore taking the combined teachings of Senugupta and Horiuchi, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a spherical image in order that more information is provided to all viewers.
[Claim 8]
Senugupta teaches an image communication system comprising:
a communication terminal configured to receive images captured by a plurality of image capturing devices in a distribution site (Page 3, lines 19-33); and
wherein the communication terminal includes circuitry configured to accept designation of a point of interest in the distribution site by a user (Page 5 lines 18-22);
select a specific image capturing device among the plurality of image capturing devices, based on a position of the point of interest and positions of the plurality of image capturing devices (Page 6, lines 5-20, Upon receiving the user's selection of point P, at 400, the system determines the coordinates of this point, at 410. The system iterates 420-440 through each camera (I = 1 to N), and compares the coordinates of point P to the polygons associated with each camera, CamPoly (I), at 430. If the point P lies within the polygon associated with a camera, that camera identifier is marked for further processing, at 435. As shown in Figs. 3a, 3b, and 3c, the point P is located within the polygons associated with cameras 102 and 103, but not
camera 104. After comparing the coordinates of point P with each camera's field of view
polygon, the system selects one of the marked cameras, at 450. This selection may be arbitrary
or based upon some algorithm, for example, the camera closest to the coordinates of point P
may be the selected camera. If the point P does not lie within any of the camera's field of view,
an error message may be presented (not shown). Having selected a camera, the direction of the
point P from the location of the camera can be determined, at 460. This direction is the desired
line of sight for the selected camera; the selected camera is adjusted to this line of sight at 470.
Thereafter, the point P will appear in the center of the camera's displayed image in the monitor
150. If the camera is not adjustable, the point P will appear within the camera's displayed);
generate predetermined-area information, the predetermined-area information indicating a predetermined area in an image captured by the specific image capturing device and
display a predetermined-area image, the predetermined-area image being an image of the predetermined area indicated in the predetermined-area information (Page 6, lines 5-28).
Senugupta teaches fails to teach a communication management server configured to communicate with the communication terminal. However Horiuchi teaches a sending client (terminal 10, fig. 8) sending information to a communication management server 30 (Paragraphs 81-83). Therefore taking the combined teachings of Senugupta and Horiuchi, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a communication management server configured to communicate with the communication terminal in order to transmit the spherical image to the receiving client, when the user of the receiving client  is a general viewer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696